TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00393-CV



                                  Mary Decker, Appellant

                                              v.

                               Clifford Homes, LLC, Appellee


        FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY,
    NO. 15-0508-CC4, HONORABLE MICKEY RAY PENNINGTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion requesting that this appeal be dismissed.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: August 6, 2015